DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-15 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 2, 14 and 15, lines 8, 9 and 10 respectively state “while the first action,” and it is unclear what is intended. It appears that perhaps a portion of the limitation was omitted so it is unclear to what respect to the first user action applicant is referring.  
In addition, claims 2, 14 and 15 also state “while operating in a first mode” (lines 4, 3, 5 respectively) but it is unclear if such refers to the first sensor or the device itself.  For examination purposes, the claims are interpreted as the device being in the first mode.
Furthermore, applicant also refers to the device operating in a first mode then later indicates transitioning the second sensor from the devices first mode (lines 3-6, 2-7, and 4-8 respectively).  For examination purposes, the examiner is interpreting the modes simply as 
Referring to claim 7, it is claimed that the operation mode is changed to the second mode in response to detecting “the second user operation”.  There is insufficient antecedent basis for this limitation in the claim.  It is believed though that perhaps applicant intended to state that “the second user action” but even then, claim 1 explicitly recites that a second user action is detected after the transition to the second mode [lines 5-7 claim 1].  For these reasons, the examiner is unable to determine what applicant intended to claim and for examination purposes, claim 7 is not being treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-4 and 9-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holbein et al1 [Holbein] PGPUB 2011/0080349.
Referring to claim 2, Holbein teaches the device, comprising: 
processing circuitry configured to: 
detect a first user action according to a first signal received from a first sensor while operating in a first mode, the first user action being gripping and lifting up of the device [902 Fig. 10 and 0083-0084].   Detecting an up motion or 
change an operation mode of a second sensor from the first mode to a second mode or a plurality of power saving modes after detecting the first user action [808 Fig. 10 and 0074].
detect a second user action according to a second signal received from the second sensor while the first user action, the second sensor being a touch sensor, the second user action being a touch operation to a display of the device [810 Fig. 10 and 0076].
change the operation mode to one of the plurality of power saving modes in response to the first user action being detected and the second user action being not detected [0077].
In summary, Holbein teaches a device that progressively wakes up sensors to determine wake events and re-enters a low power mode if all wake events are not detected.  If all wake events are detected, then the device transitions to a higher power wake mode.
Referring to claim 3, Holbein teaches having a plurality of power saving modes including a sleep mode with force sensors and touch display inactive [804 Fig. 10], a low power mode where the force sensors are active and the touch display inactive [904 Fig. 10], and a low power mode where the force sensors and touch display are active [808 Fig. 10].
Referring to claim 4, Holbein teaches transitioning to the first power saving mode [904 Fig. 10] upon detecting that the inertial event (i.e. device has been gripped and lifted) [0083-0084 and 0088].
Referring to claim 9, Holbein teaches disabling the touch display during the first power saving mode (i.e. 0 sampling rate) and reactivating the touch display so that it is able to sample [0074]. 
Referring to claim 10, Holbein teaches that the device is in a sleep mode while detecting user interaction events [812 Fig. 10].  In other words, the device is not awoken until step 812.  Therefore, when detecting the device being gripped and lifted, the device is still in a sleep mode.
Referring to claim 11, Holbein teaches the touch display being deactivated in the first mode.  Note that the touch display does not activate until step 808.  Therefore, a sampling rate would be nonexistent in the touch display which is an absolute minimum value.  Additionally, Holbein provides an alternative wherein a sample rate could be increased during the state where the inertial event is detected (step 902).  An increase in sample rate would naturally increase from a rate of 0 to a minimum active sample rate since the touch display is still in its low power state and thus waking the display would not cause the sample rate to reduce to less than its current rate.
Referring to claim 12, Holbein teaches activating the touch sensitive display after detecting the device being gripped and lifted [808 Fig. 10].
Referring to claim 13, Holbein teaches the first sensor is an acceleration sensor [0083].
Referring to claims 14-15, these are rejected on the same basis as set forth hereinabove.  Holbein teaches the system and therefore teaches the method and program performing the same.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 5-6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holbein as applied to claims 2-4 and 9-15 above and further in view of Lin et al [Lin] PGPUB 2005/0179645.
Referring to claim 5, as stated above, Holbein alternatively teaches waking the touch display upon detecting an inertial event while in the first mode.  Such an event is stated to include tap-detection [0085].  While Holbein teaches the invention as claimed above, it is not explicitly taught to wake the touch display after a predetermined time elapses.  Lin teaches tap detection that includes a timer for ensuring that the tap occurs for at least a predetermined time period [0034-0037].  It would have been obvious to include the teachings of Lin into the Holbein system because doing so would provide a way to filter out non-tap interactions as taught by Lin.
Referring to claim 6, Holbein teaches that once the touch display detects an interaction, the device exits the sleep mode and wakes [810, 812 Fig. 10].
Referring to claim 8, Holbein teaches that placing the device into a sleep mode, which would then place the touch display into its first power saving mode, if user inactivity is detected for a predetermined duration [0069].  This is interpreted as a user not interacting with the device and therefore not touching it for the time duration.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/12/21


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant